Case 7:18-cv-11275-VB Document 80 Filed 08/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MELCAR, LTD,
Plaintiff-Counter-Defendant,
Vv.

 

TRAVELERS CASUALTY & SURETY :
COMPANY OF AMERICA; and LEGACY : ORDER
SUPPLY, LLC, :

Defendants-Counter-Claimants. :  18CV 11275 (VB)
V. :

AXIS STABILIZATION, INC.
Third-Party Defendant

 

x
As discussed at a case management conference held today and attended by all counsel:

1. The parties are directed to discuss settlement in good faith. By separate order,
this case will be referred to Magistrate Judge McCarthy for a settlement conference.

2. A case management conference is scheduled before Judge Briccetti on October
22, 2021 at 3:00 p.m. The Court expects to conduct this conference in person at the White
Plains courthouse, in Courtroom 620.

Dated: August 17, 2021
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 
